Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 22, 2005                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  129435 & ( 14)                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices


  TAMMERIA K. GHENT,
          Plaintiff-Appellee,
                                                                    SC  129435
  v                                                                 CoA 261795
                                                                    WCAC 04-0321
  COUNTY OF MIDLAND, SELF-INSURED,
           Defendant-Appellant,
  and

  SECOND INJURY FUND
  DUAL EMPLOYMENT PROVISIONS,
             Defendant-Appellee.
  ______________________________________


                On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the dismissal of the application for leave to appeal to facilitate redemption
  proceedings is considered and the application for leave to appeal is DISMISED without
  costs and without prejudice to reinstatement on the motion of a party in the event
  redemption proceedings fail to resolve the case.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 22, 2005                   _________________________________________
                                                                               Clerk